Detailed Action
Summary
1. This office action is in response to the amendment filed on November 15, 2021. 
2. Applicant has canceled claims 8 and 15.
3. Applicant has amended claims 1, 12 and 17. Claims 1, 12 and 17 are amended herein to incorporate the allowable subject matter of claim 8 and 15, respectively.
 4. Claims 1-7, 9-14 and 16-20 are pending and has been examined. 
Drawings
5. The drawings submitted on 05/29/2020 are acceptable.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
7. Claims 1-7, 9-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the clamp circuit comprises: first and second PMOS transistors that are serially connected to the input voltage; a first current source electrically connected to the first and second PMOS transistors and to a fixed voltage; a third PMOS transistor electrically connected to the first and second PMOS transistors, to the first current source, and to the fixed voltage; and a second current source electrically connected between the input voltage and the third PMOS transistor."
In re to claim 12, claim 12 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the clamp circuit comprises: first and second PMOS transistors that are serially connected to the input voltage; Page 3 of 7U.S. App. No. 16/888512Docket No.: 82236748US01 a first current source electrically connected to the first and second PMOS transistors and to a fixed voltage; a third PMOS transistor electrically connected to the first and second PMOS transistors, to the first current source, and to the fixed voltage; and a second current source electrically connected between the input voltage and the third PMOS transistor.”
In re to claim 17, claim 17 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the clamp circuit comprises: first and second PMOS transistors that are serially connected to the input voltage; Page 4 of 7U.S. App. No. 16/888512Docket No.: 82236748US01 a first current source electrically connected to the first and second PMOS transistors and to a fixed voltage; a third PMOS transistor electrically connected to the first and second PMOS transistors, to the first current source, and to the fixed voltage; and a second current source electrically connected between the input voltage and the third PMOS transistor.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 1-7 and 9-10, claims 1-7 and 9-10 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 13-14 and 16, claims 13-14 and 16 depend from claim 12, thus are also allowed for the same reasons provided above.
In re to claims 18-20, claims 18-20 depend from claim 17, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/SISAY G TIKU/
Examiner, Art Unit 2839








	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839